COOK, Judge
(dissenting):
Various documents filed before the Court reflect that appellant, who was tried on August 17, 1978, was absent without authority from November 13, 1978, to March 24, 1979, when he was apprehended. He entered a second unauthorized absence on March 28,1979. United States v. Schreck, 9 M.J. 217 n. 1 (C.M.A.1980). Appellant’s belated return to military control still “does not expunge his extended unauthorized absence.” Appellant’s actions have repudiated the unsworn statements he made during the trial. I adhere to the view I expressed in United States v. Schreck, 10 M.J. 226, 229 (C.M.A.1981).